UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (x )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File number000-28181 ORANCO,INC. (Exact name of registrant as specified in charter) Nevada 87-0574491 (State or other jurisdiction of Employerincorporation or organization) (I.R.S.Identification No.) 1981 E. Murray Holladay Rd, Suite 100,Salt Lake City, Utah 84117 (Address of principal executive offices) (Zip Code) 702-583-7248 Registrants telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x ]No[] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Se the definitions of “large accelerated filer”, ”accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated filer [] Smaller Reporting Company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the last practicable date Class Outstanding as of June 30, 2009 CommonStock, $0.001 4,269,950 INDEX Page Number PART I. ITEM 1 Financial Statements (unaudited) 4 Balance Sheets June 30, 2009 and December 31, 2008 5 Statements of Operations For the three and six months ended June 30, 2009 and 2008 and the period September 16, 1977 to June 30, 2009 6 Statements of Cash Flows For the six months ended June 30, 2009 and 2008 and the period September 16, 1977 to June 30, 2009 7 Notes to Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualtitative Disclosures About Market Risk 12 ITEM 4T. Controls and Procedures 12 PART II. ITEM 6. Exhibits and Reports on 8K 13 Signatures 13 3 PART I - FINANCIAL INFORMATION ITEM 1.
